Name: 2004/693/EC:Commission Decision of 8 October 2004 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2004) 3686)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  consumption;  technology and technical regulations;  health;  economic geography
 Date Published: 2005-10-12; 2004-10-14

 14.10.2004 EN Official Journal of the European Union L 315/47 COMMISSION DECISION of 8 October 2004 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2004) 3686) (Text with EEA relevance) (2004/693/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3 thereof, Whereas: (1) Decision 2000/258/EC designated the laboratory of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments de Nancy (the AFSSA laboratory, Nancy), France as the institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. That Decision also provides for the AFSSA laboratory, Nancy to send to the Commission the list of Community laboratories to be authorised to carry out those serological tests. Accordingly, the AFSSA laboratory, Nancy operates the established proficiency testing procedure to appraise laboratories for authorisation to perform the serological tests. (2) Commission Decision 2004/233/EC of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (2) established a list of approved laboratories in the Member States on the grounds of the results of the proficiency tests communicated by the AFSSA laboratory, Nancy. (3) Three laboratories, respectively in the Netherlands, Poland and Portugal, have been approved by the AFSSA laboratory, Nancy, in compliance with Decision 2000/258/EC. (4) Accordingly, it is appropriate to add those three laboratories to the list of approved laboratories in the Member States as established in the Annex to Decision 2004/233/EC. (5) In addition, following the request of Germany, certain amendments should be made to the addresses of two German laboratories. (6) Furthermore, following the request of Slovenia, the name of the diagnostic laboratory in that Member State should be amended. (7) Decision 2004/233/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/233/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 79, 30.3.2000, p. 40. Decision as amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (2) OJ L 71, 10.3.2004, p. 30. Decision as amended by Decision 2004/448/EC (OJ L 155, 30.4.2004, p. 84, as corrected in OJ L 193, 1.6.2004, p. 64). ANNEX ANNEX I NAMES OF LABORATORIES (AT) AUSTRIA Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH VeterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling Robert-Koch-Gasse 17 A-2340 MÃ ¶dling (BE) BELGIUM Institut Pasteur de Bruxelles 642, rue Engeland B-1180 Bruxelles (DE) GERMANY 1. Institut fÃ ¼r Virologie, Fachbereich VeterinÃ ¤rmedizin Justus-Liebig-UniversitÃ ¤t GieÃ en Frankfurter StraÃ e 107 D-35392 GieÃ en 2. Eurovir Hygiene-Institut Im Biotechnologiepark D-14943 Luckenwalde 3. Bayrisches Landesamt fÃ ¼r Gesundheit und Lebensmittelsicherheit Dienststelle OberschleiÃ heim VeterinÃ ¤rstraÃ e 2 D-85764 OberschleiÃ heim 4. Landesamt fÃ ¼r Verbraucherschutz Sachsen-Anhalt Fachbereich 4 VeterinÃ ¤runtersuchungen und -epidemiologie Haferbreiter Weg 132-135 D-39576 Stendal 5. Staatliches VeterinÃ ¤runtersuchungsamt Zur Taubeneiche 10-12 D-59821 Arnsberg 6. Institut fÃ ¼r epidemiologische Diagnostik Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Standort Wusterhausen SeestraÃ e 155 D-16868 Wusterhausen 7. Landesuntersuchungsanstalt fÃ ¼r das Gesundheits- und VeterinÃ ¤rwesen Sachsen Zschopauer StraÃ e 186 D-09126 Chemnitz (DK) DENMARK Danish Institute for Food and Veterinary Research Lindholm DK-4771 Kalvehave (EL) GREECE Centre of Athens Veterinary Institutions Virus Department 25, Neapoleos Str GR-153 10 Ag. Paraskevi, Athens (ES) SPAIN Laboratorio Central de Veterinaria de Santa Fe Camino del Jau s/n E-18320 Santa Fe (Granada) (FI) FINLAND National Veterinary and Food Research Institute PL 45 FIN-00581 Helsinki (FR) FRANCE 1. AFSSA Nancy Domaine de PixÃ ©rÃ ©court B.P. 9 F-54220 Malzeville 2. Laboratoire vÃ ©tÃ ©rinaire dÃ ©partemental de la Haute-Garonne 78, rue Boudou F-31140 Launaguet 3. Laboratoire dÃ ©partemental de la Sarthe 128, rue de BeaugÃ © F-72018 Le Mans Cedex 2 4. Laboratoire dÃ ©partemental d'analyses du Pas-de-Calais Parc des Bonnettes 2, rue du GenÃ ©vrier F-62022 Arras Cedex (IT) ITALY 1. Istituto Zooprofilattico Sperimentale delle Venezie Via Romea 14/A I-35020 Legnaro (PD) 2. Istituto Zooprofilattico Sperimentale dell'Abruzzo e del Molise Via Campio Boario I-64100 Teramo 3. Istituto Zooprofilattico Sperimentale del Lazio e della Toscana Via Appia Nuova 1411 I-00178 Roma Capannelle (NL) NETHERLANDS Central Institute for Animal Disease Control (CIDC) Lelystad P.O. Box 2004 8203 AA Lelystad Nederland (PL) POLAND National Veterinary Research Institute Al. Partyzantow 57 24-100 Pulawy Poland (PT) PORTUGAL LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica No 701 P-1500 Lisboa (SE) SWEDEN National Veterinary Institute (Department of Virology) S-751 89 Uppsala (SI) SLOVENIA National Veterinary Institute Gerbiceva 60 1000 Ljubljana Slovenia (SK) SLOVAKIA State Veterinary Institute Pod drahami 918 960 86 Zvolen Slovakia (UK) UNITED KINGDOM 1. Veterinary Laboratories Agency Virology Department Woodham Lane, New Haw Addlestone Surrey KT15 3NB United Kingdom 2. Biobest Pentlands Science Park Bush Loan Penicuik Midlothian EH26 0PZ United Kingdom Nota: Regularly updated details of contact persons, fax and telephone numbers and e-mail addresses concerning the above laboratories can be found on http://europa.eu.int/comm/food/animal/liveanimals/pets/approval_en.htm.